DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2022 and 10/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 03/18/2022 in which claims 1-20 were canceled and claims 21-40 added. Therefore, claims 21-40 are pending for examination below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 29, 34-37 and 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nor et al. [US 5,594,318].


With respect to claims 21 and 34-35, Nor discloses a system for charging a battery of a vehicle via a vehicle charger and for communication with a first controller remote from the vehicle charger and the battery [Figs 2-3; vehicle 80, charging station 120, and utility station 130; the utility communicates over its own power lines to set and reset the unit price of energy and therefore equates to a first controller remote from the charger and vehicle/battery, see col. 5 lines 1-25], the system comprising: the vehicle charger, the vehicle charger including: a second controller [128; i.e. each individual vehicle and its associated interface 122a/b/c and communication link 131], and a receiver coupled to the second controller [i.e. communication coupling]; and a third controller external to the vehicle charger and remote from the first controller [136; i.e. charging station 120], wherein the third controller is configured to: receive data indicative of cost of power sent by the first controller [col. 5 lines 1-25, transmission of the unit price of energy], and communicate with the second controller via the receiver included in the vehicle charger to control the vehicle charger [i.e. via charge links and communication couplers].

With respect to claims 22, 36, and 39, Nor further discloses wherein the third controller is configured to communicate with the second controller to control the vehicle charger based at least in part on the data indicative of cost of power [via charge control link; see also steps 64 to 42].

With respect to claims 23 and 37, Nor further discloses wherein the third controller is configured to communicate with the second controller to control the vehicle charger by sending at least one signal to the second controller to start charging of the battery during a charging session of the battery [step 34; see also col. 11 lines 10-25 for start and stop commands].

With respect to claim 24, Nor further discloses wherein the third controller is configured to communicate with the second controller to control the vehicle charger by sending at least one signal to the second controller to stop charging of the battery during a charging session of the battery [steps 40/52/68; see also col. 11 lines 10-25 for start and stop commands]

With respect to claim 29, Nor further discloses wherein the second controller is further configured to receive the data indicative of cost of power sent by the first controller [i.e. the utility (first controller) sends it to the vehicle charging station 120 (third controller) which further sends to individual stations of each vehicle that encompasses a price readout and to which communicates with the second controller of the vehicle, see fig. 3].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-26, 33, 38, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nor et al. [US 5,594,318] as applied above, and further in view of Edwards [GB 2416852].
With respect to claims 25-26 and 38, Nor further discloses wherein the third controller is further configured to display, based on the data indicative of cost of power, a cost of power on a user interface while charging of the battery is in progress with the vehicle charger [Fig. 2, i.e. 102 displays a running total cost of energy], but fails to explicitly disclose the cost being a per unit cost of power.
Edwards teaches a monitoring device wherein a cost of power per unit, an accumulated cost of power, and an accumulated power consumption is simultaneously displayed on a display for a user to see [Fig. 6, displays 225a,b,c,d].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Nor such that the charging station display also included a display for a price per unit of power for the benefit of allowing the user to quickly ascertain an expected cost of the recharging session in an instantaneous feedback timing (analogous to a user reading a cost per gallon of gas). 
With respect to claims 33 and 40, Nor further discloses wherein the third controller is further configured to receive, from the first controller, additional data indicative of a new cost of power per unit of power to the vehicle charger [i.e. unit price of electricity received from the utility] but fails to discloses a display to automatically update with the new cost of power per unit of power.
Edwards teaches a monitoring device wherein a cost of power per unit, an accumulated cost of power, and an accumulated power consumption is simultaneously displayed on a display for a user to see [Fig. 6, displays 225a,b,c,d].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Nor such that the charging station display also included a display for a price per unit of power for the benefit of allowing the user to quickly ascertain an expected cost of the recharging session in an instantaneous feedback timing (analogous to a user reading a cost per gallon of gas). 

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nor et al. [US 5,594,318] and Edwards [GB 2416852] as applied above, and further in view of Wang [US 2008/0054845].
With respect to claim 27, Nor discloses simultaneously displaying various information on the battery charging station including the cost of power per unit as detailed above, however fails to disclose wherein the third controller is further configured to display a level of charge of the battery. 
Wang teaches a battery charger with a display panel wherein a level of charge of the battery is displayed to a user [Fig. 1]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Nor such that the charging station display additionally included a display for the level of charge of the battery for the benefit of allowing the user to quickly ascertain the current level of charge of the battery during the recharging session as stated by Wang [par. 0034].

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nor et al. [US 5,594,318] in view of Wang [US 2008/0054845].
With respect to claim 28, Nor further discloses wherein the third controller is further configured to display on a display remote from the vehicle and the vehicle charger [See fig. 2], but fails to explicitly disclose displaying a level of charge of the battery.
Wang teaches a battery charger with a display panel along the charging cord wherein a level of charge of the battery is displayed to a user [Fig. 1]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Nor such that the charging station display additionally included a display for the level of charge of the battery for the benefit of allowing the user to quickly ascertain the current level of charge of the battery during the recharging session as stated by Wang [par. 0034].

Claims 30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nor et al. [US 5,594,318] as applied above, and further in view of Edwards [GB 2416852] and Wang [US 2008/0054845].
With respect to claims 30 and 32, Nor further discloses wherein the third controller is further configured to simultaneously display information inclusive of a total cost of power supplied to the battery [102] but fails to explicitly disclose displaying a cost of power per unit based on the data indicative of cost of power and a level of charge of the battery upon a display.
Edwards teaches a monitoring device wherein a cost of power per unit, an accumulated cost of power, and an accumulated power consumption is simultaneously displayed on a display for a user to see [Fig. 6, displays 225a,b,c,d].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Nor such that the charging station display also included a display for a price per unit of power for the benefit of allowing the user to quickly ascertain an expected cost of the recharging session in an instantaneous feedback timing (analogous to a user reading a cost per gallon of gas). 
Furthermore, Wang teaches a battery charger with a display panel wherein a level of charge of the battery is displayed to a user [Fig. 1]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Nor such that the charging station display additionally included a display for the level of charge of the battery for the benefit of allowing the user to quickly ascertain the current level of charge of the battery during the recharging session as stated by Wang [par. 0034].

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nor et al. [US 5,594,318], Edwards [GB 2416852], and Wang [US 2008/0054845] as applied above, and further in view of Hobbs [6,963,186].
With respect to claim 31, Nor fails to disclose wherein the second controller is further configured to display a calculated amount of time remaining to charge the battery upon the display.
Hobbs teaches a controller configured to display a calculated amount of time remaining to charge the battery upon the display [col. 7 lines 10-30; i.e. time estimated to complete charge].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Nor such that the second controller displayed a time remaining to charge for the benefit of allowing the user to quickly ascertain the amount of time remaining to complete the charging session from the safety/convenience of their vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859